It is with profound pleasure that my 
delegation conveys to the General Assembly at its forty-seventh session the 
greetings and best wishes of the Government and people of Grenada. 
We wish to extend to you. Sir, warm congratulations on your election to 
the presidency of the General Assembly at this session. My delegation 
commends Mr. Samir Shihabi of the Kingdom of Saudi Arabia for the excellent 
manner in which he conducted the business of the forty-sixth session of the 
General Assembly. 
We take this opportunity also to extend congratulations to the new 
Secretary-General, Mr. Boutros Boutros-Ghali, and to commend him for the 
strong leadership he has brought to the United Nations and for the dedication 
with which he has carried out his duties since assuming office. 
The delegation of Grenada is delighted to welcome to the United Nations 
the 13 new Members: Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, 
Georgia, Kazakhstan, Kyrgyzstan, the Republic of Moldova, San Marino, 
Slovenia, Tajikistan, Turkmenistan and Uzbekistan. 
The current world situation presents a scenario of unmistakable 
complexities. The end of the cold war, rapid democratization world wide, the 
emergence of new national sentiments, intolerance towards ethnic, religious 
and cultural differences and the formation of regional economic blocs have 
brought about a restructuring of programmes and a reordering of agendas 
locally, regionally and globally. Economic interests now appear to be given 
precedence in most, if not all, considerations. 
The proponents of those changes declare their objectives to be the 
creation of efficient and competitive production systems, free trade and 
 
absolute freedom from control of market forces. But those objectives, though 
ostensibly neutral, are in fact heavily tilted in favour of the 
technologically advanced economies and insensitive to the capacities and 
priorities of the developing countries. 
That there are other equally important, even primary, objectives to be 
achieved by the less developed countries cannot be denied. Indeed, the market 
economy is being perfected, and the time is right for serious responses aimed 
at eradicating the conditions of poverty and deprivation that are so 
widespread in the modern world. That process must be activated with the 
urgent aim of ensuring that economic progress is buttressed by social equity, 
freedom from want, good health and education and the enjoyment of basic human 
rights. Those concerns will no doubt be addressed at the proposed World 
Summit for Social Development, which my Government is pleased to support. If 
we fail to develop strategies and programmes to address those problems, then 
the impending conditions of increased hunger, poverty and social deprivation 
can culminate in very serious global unrest and instability. 
Grenada is dealing with this new cold economic world at both the domestic 
and regional levels. I wish to make it clear that the Government and people 
of Grenada recognize and accept that the responsibility for the advancement of 
our country rests, first and foremost, squarely on our shoulders. 
Grenada has taken steps to restructure its economy in the face of severe 
fiscal deficits, which threatened to erode our credit-worthiness, deny us 
space for growth and development and pauperize our people. Our self-imposed 
structural adjustment programme has its social, political and other costs. 
However, my Government is convinced that with prudent management of our very 
limited resources, a willingness to sacrifice, firm and cohesive political 

leadership and external assistance, we will in due course restore our economic 
well-being and place our country on a sound growth path. My delegation is 
happy to report that some improvements have already been realized, and we look 
forward to achieving all the goals of our structural adjustment programme. 
Small countries, in particular small developing island countries with all 
the particular difficulties that development presents to them, can hardly 
compete in the world arena with developed countries. While demonstrating our 
determination to help ourselves, we appeal to donor countries to give renewed 
consideration to the difficulties confronting small developing island 
countries; and we appeal to the international community in general for the 
concessions we need to attain our development goals. 
As we meet at this forty-seventh session of the General Assembly, a 
number of small island States in the Caribbean, highly dependent on the banana 
industry, are faced with an uncaring call by certain countries to have bananas 
placed within the framework of the General Agreement on Tariffs and Trade 
(GATT). My delegation submits that the outcome of such a campaign could wipe 
out the banana industry in our islands. The resulting social hardships and 
political instability are costs which will be ruinous to our societies. These 
situations can be avoided if present conditions continue to prevail. Grenada 
reiterates is appeal for flexibility on the banana issue and calls upon the 
pro-tariff lobby to relax its efforts. 
At this particular time in the history of the Caribbean region, we are 
seized of the urgency to organize our response to the new international 
order. Earlier this year, regional Governments received with pleasure the 
report of the West Indian Commission, which was mandated to examine the 
conditions of Caribbean societies and to make recommendations for preparing 
the region for the economic, political and social challenges of the 
twenty-first century. The report of the Commission was very inspiring. It 
points the region along certain beneficial paths, and Grenada looks forward to 
the full consideration of the Commission's recommendations by Caribbean heads 
of Government in the near future. 

The recently concluded United Nations Conference on Environment and 
Development (UNCED) heralded a new beginning and was undoubtedly one of the 
most significant undertakings of the United Nations. My Government wishes to 
applaud Mr. Maurice Strong and the entire UNCED secretariat for the successful 
conclusion of that summit and to extend our congratulations to the Government 
of Brazil for successfully hosting the Conference. Its real achievements 
should become manifest over time through the implementation of the work plan 
on sustainable development. Agenda 21, which comprehensively addressed the 
critical indivisibility of development and concern for the environment. My 
Government is also pleased with the conventions on climate change and 
biological diversity which were opened for signature at the Rio summit. We 
look forward to an early implementation of both conventions. The Government 
of Grenada urges conscientious efforts to establish the mechanisms, strategies 
and the resource commitments agreed to. From the perspective of small island 
States in particular, this is an absolute necessity. 
Our overriding concern for the welfare of our people and the 
wholesomeness of our environment, in particular the fragile marine environment 
upon which we are heavily dependent, compels us to register a most vigorous 
protest against the planned shipment of tons of radioactive material through 
the Caribbean Sea later this month. 
The problems of illicit drug trafficking and money-laundering have now 
reached levels that no country is able to combat single-handedly. Indeed, the 
security and sovereign integrity of our State, the rule of law and the 
well-being of our economic and financial institutions demand that we persevere 
in this fight. My Government wishes to take advantage of this occasion to 
express its appreciation for the efforts undertaken by a number of developed 

countries to assist developing nations in the campaign against the drug 
trade. We appeal for increased multilateral support to institute 
comprehensive measures aimed at the reduction of demand, interdiction, the 
rehabilitation of victims, and appropriate punishment for the couriers of this 
particular form of death and destruction. 
It is distressing to note that, while progress has been made in the 
political sphere in terms of the peaceful resolution of certain conflicts and 
the abatement of ideological tensions, the nerves of the international 
community are being shaken by the situation in the Balkans, most specifically, 
by the evidence of what is being described as "ethnic cleansing". Recognizing 
that peace and stability are essential to the promotion of social progress, 
the Government of Grenada wishes to reaffirm its support for United Nations 
attempts to halt the fighting in Yugoslavia, and we call upon the 
international community to act in a concerted manner to put a stop to what 
could escalate into a larger and more intractable conflict. 
My Government continues to be keenly interested in the situation in South 
Africa. The persistent violence clearly threatens the negotiating process and 
delays the transition to a democratic South Africa. We are concerned that 
while strides have been made to dismantle the pillars of apartheid, greater 
efforts must be made to accelerate the pace of reforms, so as to enhance the 
climate for free political activity and genuine democracy. The Government of 
Grenada therefore welcomes recent positive signals pointing to the resumption 
of dialogue between the African National Congress and the Government of South 
Africa. 
My Government also welcomes the peace talks currently taking place among 
the key parties to the Middle East conflict and wishes to counsel continued 

dialogue and flexibility in order to bring lasting solutions to that region's 
problems. 
Over the last year, numerous initiatives to reinstate ousted Haitian 
President Jean Bertrand Aristide have been frustrated. Sanctions announced by 
the Organization of American States have not produced the anticipated results 
because of the evident unwillingness of some countries to enforce the 
measures. My Government wishes to reiterate its support for the return to 
power of the constitutionally elected Government of Haiti and calls upon the 
international community to continue to support the restoration of Haiti's 
democracy. 
The international community is now reasonably expecting greater United 
Nations involvement in the maintenance of global peace and security. At the 
same time, more attention and resources are expected to be focused on the 
economic, social, cultural and humanitarian needs of the developing 
countries. My delegation wishes to encourage greater efforts to realize the 
benefits of peace dividends and to channel them towards those needs. 
The Government of Grenada is cognizant of the challenging efforts at 
revitalization being undertaken throughout the United Nations system so as to 
increase efficiency and cost-effectiveness. We anticipate that this 
revitalization will emphasize the priorities of the countries most in need 
the developing countries. We are convinced that the regional economic 
commissions are in a good position to deal with a wide range of development 
issues and should thus be given greater autonomy in the implementation of 
regional programmes. 

The financial difficulties confronting the United Nations are of deep 
concern to Grenada, as I am sure they are to many Member States. We recognize 
the importance of a financially strong United Nations with the capacity to 
deal effectively with problems of an economic, social, cultural or 
humanitarian character, to promote peace, security, respect for human rights 
and fundamental freedoms. At the same time, it is true that many Governments 
are experiencing severe difficulties in meeting their primary financial 
obligations. It is hardly the time for additional commitments due to reckless 
causes and senseless conflicts. 
As we approach the end of the International Decade of Disabled Persons, 
we must acknowledge that too little has been done to enable disabled persons 
to see themselves as equal citizens. In this regard my Government takes this 
opportunity to encourage measures aimed at enhancing the fuller participation 
and welfare of disabled persons in their respective societies. 
Despite the tremendous amount of work to be done in order to build and 
consolidate democracy and improve the standard of living for peoples 
everywhere, Grenada believe that, with the collective efforts of all States 
and the purposeful involvement of the United Nations, our aspirations will be 
achieved. 
